Citation Nr: 0735947	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-07 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
necrotic bone graft infection and residuals, status post 
bilateral sagittal split osteotomies of the mandible, due to 
VA medical treatment.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to January 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied service connection for necrotic bone 
graft and infection.  In May 2003, the veteran filed a notice 
of disagreement indicating that he disagreed with the RO's 
decision on the ground that a 1994 procedure performed by VA 
resulted in the complained of residuals and additional 
disability.  In January 2005, the RO issued a statement of 
the case, addressing the issue as entitlement to compensation 
under 38 U.S.C.A. § 1151 for necrotic bone graft infection 
and residuals, status post bilateral sagittal split 
osteotomies of the mandible, due to VA medical treatment.  
The veteran filed a timely substantive appeal with respect to 
this issue. 

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the local regional 
office.  A transcript of these of proceedings is now part of 
the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 must be remanded for 
further action.

The medical evidence in this case indicates that the veteran 
underwent bilateral sagittal split osteotomies at the VA 
Medical Center in Augusta, Georgia on June 29, 1994.  A week 
later, the veteran was hospitalized, from July 11 to July 15, 
1994, for necrotic bone graft infection.  The veteran 
complained of swelling, neck edema, mouth pain, difficulty 
swallowing, and loosening of the splint.  The splint was 
noted to be slightly mobile due to edema.  During the July 
1994 hospitalization, the veteran underwent irrigation, 
removal of the bone graft, and IV antibiotics.  The veteran 
now complains of swelling and pain, and an inability to wear 
his dentures due to the pain and swelling.  The veteran has 
not been afforded a VA examination in connection with his 
claim.  

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for an appropriate VA examination for the purpose of 
providing an opinion regarding whether the veteran has pain 
and swelling or other residuals in his face and mouth that 
resulted from negligence or fault on the part of VA treatment 
providers.  The examiner should also comment on whether the 
veteran's condition was an event not reasonably foreseeable 
as a result of the June and July 1994 VA treatment.  Pursuant 
to the VCAA, such an examination is necessary to adjudicate 
this claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
examination to determine whether the 
veteran has pain and swelling  or other 
residuals in his face and mouth that 
resulted from negligence or fault on the 
part of VA treatment providers, to 
include any residuals or additional 
disability that resulted from the June 
1994 bilateral sagittal split 
osteotomies, and July 1994 treatment for 
necrotic bone graft infection.  It is 
imperative that the examiner who is 
designated to examine the claims file 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  The examiner 
should also comment on whether any 
residuals or additional disability 
resulting from the June and July 1994 VA 
treatment represents a necessary 
consequence of, or whether it was an 
event not reasonably foreseeable as a 
result of, the treatment.  In rendering 
an opinion, the examiner should cite, as 
appropriate, to the veteran's private and 
VA treatment records.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 in 
light of all pertinent evidence and legal 
authority.  The RO should furnish the 
veteran a relevant supplement statement 
of the case, to include notification of 
the law and regulations pertinent to the 
veteran's claim under 38 U.S.C.A. § 1151.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

